This suit had been instituted in the chancery court, and, on motion of the defendant, that court transferred the action to the circuit court, but at the same time entered an order allowing an interlocutory appeal from its said order of transfer. The defendant has moved here to dismiss the appeal, since it is not within the statute, section 14, Code 1930 (chap. 151, Laws 1924), allowing such appeals.
It was distinctly held in Warner v. Hogin, 148 Miss. 562,114 So. 347, that an order of transfer is not appealable, and we also held in Love v. Love, 158 Miss. 785, 131 So. 280, 281, that an order on a motion which involves nothing but a step in procedure is not appealable, because it does not "settle all the controlling principles involved in the cause."
Appellee relies on Robertson v. F. Goodman Dry Goods Co.,115 Miss. 210, 76 So. 149, as to which it is enough to say that that case was decided before the present amendment to the governing statute was enacted. We reaffirm the later holding in Warner v. Hogin, supra.
Appeal dismissed.